Case 19-40692-pwb         Doc 21   Filed 05/22/19 Entered 05/22/19 11:24:21   Desc
                                        Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

  IN RE:       TERRY D. JOHNSON AND               {   CHAPTER 13
               SHANNON M. JOHNSON,                {
                                                  {
               DEBTOR(S)                          {   CASE NO. R19-40692-PWB
                                                  {
                                                  {   JUDGE   BONAPFEL

                             OBJECTION TO CONFIRMATION

       COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
  Confirmation of the plan for the following reasons:

       1. The Debtor(s)' payments under the proposed plan are not
  current.

       2. The Debtor(s) may not be eligible for relief under
  Title 11 because the Debtor has not filed a certificate stating
  that the Debtor has obtained a briefing from an approved non-
  profit budget and credit counseling agency within 180 days
  preceding the date of filing as required by 11 U.S.C. Section
  109(h).

       3. The Debtor(s) has failed to provide the Trustee with a
  copy of the federal tax return or transcript of such return for
  the most recent tax year ending immediately before the
  commencement of the instant case and for which a federal income
  tax return was filed, in violation of 11 U.S.C. Section
  521(e)(2)(A)(i).

       4. The Chapter 13 budget fails to reflect the Debtor(s)’
  adoption assistance income of $1,200.00 per month, bonus proceeds
  received in April, 2019 of $8,000.00 and additional bonus income;
  thereby preventing the contribution of all disposable income to
  this plan.

       5. The Form 122C filed in this case fails to disclose all
  of the Debtor’s income in the six months preceding the filing of
  this case; specifically, adoption assistance not disclosed.




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  albertg@atlch13tt.com
Case 19-40692-pwb         Doc 21   Filed 05/22/19 Entered 05/22/19 11:24:21   Desc
                                        Page 2 of 4




       6. The Debtor(s)' plan does not provide for payment of all
  of the Debtor(s)' disposable income to the Trustee for thirty-six
  (36) or more months as required by 11 U.S.C. Section
  1325(b)(1)(B).

       7. The Debtors have not filed copies of all payment
  advices or other evidence of payments received within sixty (60)
  days before the date of the filing of the petition as required by
  11 U.S.C. §521(a)(1)(B)(iv) and Rule 1007(b)(1)(E) F.R. Bankr. P.

       8. The Chapter 13 petition fails to include a debt owed to
  W.S. Badcock Corporation, in violation of Bankruptcy Rule
  1007(a)(1) and 11 U.S.C. Section 1325(a)(3).

       9.   The proposed plan fails to provide for the treatment
  of W.S. Badcock Corporation. However, said creditor has filed a
  secured claim.

       10. The Debtor(s)’ Chapter 13 plan and schedules are
  inaccurate and/or incomplete; the Trustee is unable to determine
  either the duration or feasibility of the proposed plan. 11
  U.S.C. Sections 1322(d) and 1325(a)(6); specifically, Schedule C
  is incomplete.

       11. The Form 122C-2 appears to claim an incorrect amount
  for line item 13(e).

       12. The Chapter 13 Plan fails to provide for the correct
  applicable commitment period, in violation of 11 U.S.C. Section
  1325(b)(1)(B) and 1325(b)(4).

       13. The Debtor(s)' Schedule I fails to accurately reflect
  insurance deductions thereby preventing the Chapter 13 Trustee
  from determining the feasibility of the proposed plan, in
  violation of 11 U.S.C. Section 1325 (a)(6).

       15. Section 3.2 of the proposed Chapter 13 plan should be
  amended to clarify the value of collateral and amount of secured
  claim of LGE Community Credit Union as the amounts are
  conflicting.

       14. The payout of the claim(s) owed to LGE Community
  Credit Union will extend beyond sixty (60) months, contrary to 11
  U.S.C. Section 1322(d).

  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  albertg@atlch13tt.com
Case 19-40692-pwb         Doc 21   Filed 05/22/19 Entered 05/22/19 11:24:21   Desc
                                        Page 3 of 4




       WHEREFORE, the Trustee moves the Court to inquire into the
  above objections, deny confirmation of this Debtor’s(s’) Plan and
  to dismiss the case; or, in the alternative, convert the case to
  one under Chapter 7.

  May 22, 2019
                                                       /s
                                            Albert C. Guthrie, Esq.
                                            for Chapter 13 Trustee
                                            GA Bar No. 142399




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  albertg@atlch13tt.com
Case 19-40692-pwb         Doc 21   Filed 05/22/19 Entered 05/22/19 11:24:21   Desc
                                        Page 4 of 4




  R19-40692-PWB
                               CERTIFICATE OF SERVICE

       This is to certify that on this day I caused a copy of the
  foregoing pleading to be served via United States First Class
  Mail, with adequate postage thereon, on the following parties at
  the address shown for each:

  DEBTOR(S):

  TERRY D. JOHNSON
  630 BIG SPRINGS RD, SE
  CALHOUN, GA 30701-4204

  SHANNON M. JOHNSON
  630 BIG SPRINGS RD, SE
  CALHOUN, GA 30701-4204

  I further certify that I have on this day electronically filed
  the pleading using the Bankruptcy Court's Electronic Filing
  program, which sends a notice of this document and an
  accompanying link to this document to the following parties who
  have appeared in this case under the Bankruptcy Court's
  Electronic Case Filing program:

  SAEGER & ASSOCIATES




  This 22nd day of May, 2019


             /s
  Albert C. Guthrie, Esq.
  for Chapter 13 Trustee
  GA Bar No. 142399




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  albertg@atlch13tt.com
